                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION



 RIKI PAUL JOHNSON,                             )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )
                                                )
 ASHLEY ELIZABETH FLIEHR a/k/a                  )        CASE NO. 3:18-cv-00565-GCM
 ASHLEY FLAIR, a/k/a CHARLOTTE                  )
 FLAIR, RICHARD MORGAN FLIEHR                   )
 a/k/a RIC FLAIR, a/k/a “NATURE BOY”            )
 FLAIR, BRIAN SHIELDS, and WORLD                )
 WRESTLING ENTERTAINMENT, INC.                  )
 d/b/a the “WWE”,                               )
                                                )
        Defendants.                             )


               JOINT MOTION FOR EXTENSION OF TIME TO ANSWER, PLEAD
               OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

       Defendants Ashley Elizabeth Fliehr a/k/a Charlotte Flair, World Wrestling Entertainment,

Inc. d/b/a “WWE”, Richard Morgan Fliehr a/k/a Ric Flair a/k/a “Nature Boy” Flair and Brian

Shields (together, the “Defendants”), pursuant to Rule 6 of the Federal Rules of Civil Procedure,

respectfully move the Court for an additional extension of time within which to answer, plead or

otherwise respond to Plaintiff’s Complaint.

       Plaintiff Riki Paul Johnson, by and through his counsel Trey Lindley, consents to and joins

in Defendants’ motion for extension of time.

       In support of this motion, the Defendants and Plaintiff show the Court the following:

       1.      For good cause shown, the Defendants each sought an extension of time to respond

to the Complaint in this action (Doc. Nos. 9, 10, 11 and 13 ), and the Court on November 5, 2018
granted those motions and extended the Defendants’ time to respond to the Complaint until

December 3, 2018. (Text-Only Orders dated November 5, 2018).

       2.      On November 26, 2018, Charlotte attorney Trey Lindley informed counsel for the

Defendants that he intended to file a Notice of Appearance on behalf of Plaintiff and that he

intended to file an Amended Complaint on Plaintiff’s behalf.

       3.      Mr. Lindley filed his Notice of Appearance as counsel of record for Plaintiff in this

case on November 29, 2018. (Doc. No. 17).

       4.      Mr. Lindley has informed counsel for Defendants that he was formally engaged by

Plaintiff on November 25, 2018, and needs time to fully review the factual background related to

Plaintiff’s claims and to draft, finalize and file an Amended Complaint. He also has informed

counsel for Defendants that due to a scheduled out of state trip in early December, the press of

other legal matters, and the subsequent Christmas holiday period, he would need until January 11,

2019 to file the contemplated Amended Complaint.

       5.      Mr. Lindley has requested that, in the interests of judicial economy and to avoid

unnecessary effort and expense to Plaintiff and the Defendants, the Defendants refrain from filing

responses to the current Complaint, thereby providing Plaintiff an opportunity to file an Amended

Complaint without moving the Court for leave to amend the Complaint.

       6.      Mr. Lindley has committed to filing any Amended Complaint on or before

January 11, 2019.

       7.      Based upon Mr. Lindley’s representations, and upon Plaintiff’s consent to this

motion for extension of time, Defendants respectfully request that the Court grant the Defendants

an extension of time until January 18, 2019 in which to respond to the existing Complaint should

Plaintiff fail to file an Amended Complaint on or before January 11, 2019.
       8.      In the event Plaintiff files a timely Amended Complaint, Defendants request that

they be granted thirty (30) days from the date of any such filing to respond to the Amended

Complaint.

       9.      Plaintiff consents to such extensions of time to respond to any such Amended

Complaint, or to the existing Complaint in the event no Amended Complaint is filed, and joins in

Defendants’ Motion for Extension of Time.

       10.     This motion is made for good cause and not for purposes of delay.

       WHEREFORE, Defendants Ashley Elizabeth Fliehr a/k/a Charlotte Flair, World Wrestling

Entertainment, Inc. d/b/a “WWE,” Richard Morgan Fliehr a/k/a Ric Flair a/k/a “Nature Boy” Flair

and Brian Shields respectfully request that the Court: (1) grant them an extension of time to answer,

plead or otherwise respond to the existing Complaint up to and including January 18, 2019, should

no Amended Complaint be timely filed, and (2) grant them an extension of time to answer, plead

or otherwise respond to any Amended Complaint timely filed by Plaintiff that would make their

responses due on or before thirty (30) days after the filing of any such Amended Complaint.

               This the 29th day of November, 2018.

                                                      /s/Jonathan E. Buchan
                                                      Jonathan E. Buchan, NC State Bar No. 8205
                                                      Natalie D. Potter, NC State Bar No. 34574
                                                      Attorneys for Defendant World Wrestling
                                                      Entertainment, Inc., d/b/a “WWE”, Brian
                                                      Shields and Richard Morgan Fliehr a/k/a Ric
                                                      Flair a/k/a “Nature Boy” Flair
                                                      Essex Richards, PA
                                                      1701 South Blvd.
                                                      Charlotte, NC 28203
                                                      Telephone: (704) 377-4300
                                                      Fax: (704) 372-1357
                                                      Email: jbuchan@essexrichards.com
                                                      Email: npotter@essexrichards.com
/s/C. Amanda Martin
C. Amanda Martin, NC State Bar No. 21186
Attorney for Defendant Ashley Elizabeth
Fliehr a/k/a Charlotte Flair
Stevens Martin Vaughn & Tadych, PLLC
1101 Haynes Street
Suite 100
Raleigh, NC 27604
Telephone: 919-582-2300
Facsimile: 866-593-7695
Email: amartin@smvt.com

Consented to and joined in by:

/s/Trey Lindley
Trey Lindley, NC State Bar No. 31650
Attorney for Plaintiff
Lindley Law, PLLC
P.O. Box 30305
30305 Charlotte, NC 28230
Telephone: 704-457-1010
Email: tlindley@lindleylawoffice.com
                                  CERTIFICATE OF SERVICE

        I hereby certify I electronically filed this above Joint Motion for Extension of Time to

Answer, Plead or Otherwise Respond to Plaintiff’s Complaint through the CM/ECF system, which

will send a notice of electronic filing to:

                                        Trey Lindley
                                        tlindley@lindleylawoffice.com
                                        Attorney for Plaintiff

                                        C. Amanda Martin
                                        amartin@smvt.com
                                        Attorney for Defendant Ashley Elizabeth
                                        Flierh a/k/a Charlotte Flair



        This the 29th of November, 2018.



                                                     /s/Jonathan E. Buchan
                                                     Jonathan E. Buchan, N.C. State Bar No. 8205
                                                     Attorney for Defendant World Wrestling
                                                     Entertainment, Inc., d/b/a “WWE”, Brian
                                                     Shields and Richard Morgan Fliehr a/k/a Ric
                                                     Flair a/k/a “Nature Boy” Flair

                                                     Essex Richards, PA
                                                     1701 South Blvd.
                                                     Charlotte, NC 28203
                                                     Telephone: (704) 377-4300
                                                     Fax: (704) 372-1357
                                                     Email: jbuchan@essexrichards.com
